

Exhibit 10.6
 
JOINDER AGREEMENT


AGREEMENT dated as of August 4, 2011, by and among Changchun Yaqiao Business
Consulting Co. Limited, a wholly-foreign owned enterprise incorporated in the
People’s Republic of China (“WFOE”), Yakun Song (“Song”) and Jiang Tao (“Tao”).


Preliminary Statement


Jilin Foods Group Co., Ltd., a limited liability company incorporated in the
People’s Republic of China (“Jilin”), owns equity interests in Changchun Decens
Foods., Ltd., a limited liability company incorporated in the People’s Republic
of China (“Decens”). WFOE has entered into certain agreements with Jilin and the
owners of the equity interests of Decens, which among other things, grant WFOE
the right to designate proxies to exercise voting rights of the equity owners
with respect to Decens pursuant to a Shareholders’ Voting Proxy Agreement dated
as of December 30, 2010 (the “Proxy Agreement”) and to acquire the equity
interests of the equity owners of Decens pursuant to an Exclusive Option
Agreement  dated as of December 30, 2010 (the “Option Agreement”).


Jilin sold part of its equity interest in Decens to Song on January 18, 2011
(the “Song Sale”) and to Tao on March 28, 2011 (the “Tao Sale”).


The Proxy Agreement and the Option Agreement require, as a condition to the sale
of an equity interest in Decens, the consent of WFOE and the agreement of the
purchaser to become be bound by the terms and conditions of the Proxy Agreement
and the Option Agreement, as if it were a party thereto.


NOW THEREFORE, the parties agree as follows:


 
1.
Each of Song and Tao hereby agrees to be bound by the terms of the Proxy
Agreement and the Option Agreement, as if he or she was a party thereto.



 
2.
WFOE hereby consents to the Song Sale and the Tao Sale.



 
3.
This agreement shall be governed by and interpreted in accordance with the laws
of the People’s Republic of China.



 
4.
This agreement may be executed in counterparts.





IN WITNESS WHEREOF, the undersigned have executed this agreement as of the date
set forth above.



Changchun Yaqiao Business Consulting Co. Limited    Purchasers:              
By: 
/s/ Yakun Song
   
/s/ Yakun Song
   
Yakun Song
   
Yakun Song
   
Legal Representative/Authorized Representative
                         
/s/ Jiang Tao
          Jiang Tao  

                                                                                          